Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s reply filed 7/1/2022 repeats issues identified with respect to claim 2 in the notices of non-compliant amendment dated 5/5/2022 and 4/8/2022. Examiner notes that claim 2 as filed on 7/1/2022 has added subject matter not present in the last set of claims that was entered on 10/13/2021, but has not indicated these changes in underline and strikethrough. Examiner has repeatedly identified these issues; however, Applicant appears unable or unwilling to make corrections, and makes no mention of them in the remarks accompanying the amendment. Because Applicant has filed a compliant amendment to claim 1, and Examiner can clearly identify the added limitations in claim 2, Examiner has entered the claims dated 7/1/2022. Applicant is advised that all future responses should identify EVERY change with underline and strikethrough.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 recites “the rib having:”, however the limitations which follow have been canceled. The limitations currently present related to the left wheel seat and right wheel seat are not part of the rib, and therefore this appears to be a typo. Examiner believes “the rib having:” should be deleted from the claim.
Claim 2 depends from claim 1 and is therefore objected to for the same reasons as claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a circular protrusion having a plurality of grooves. The specification identifies the only protrusion as reference number 209 as seen in Figure 2. This protrusion 209 is located between the circular housing 211 and the one or more holes 207, however the protrusion 209 has not been disclosed as having a plurality of grooves. These limitations are therefore new matter. 
Claim 2 depends from claim 1 and therefore contains the same new matter as claim 1.

Claim Rejections - 35 USC § 112(b)
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Claim 2 is directed to a method of operating a window curtain and includes a step “operating the curtain as desired”. It is unclear what is meant or included by this limitation and how the limitation of “as desired” can be identified or quantified. This claim is an omnibus type claim.
Claim 2 is further unclear as the method of operating a window curtain appears to be self-defining as it includes a step of “operating the curtain”. 
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Applicant’s arguments are with respect to newly added claim limitations which have necessitated the new grounds of rejection outlined above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,189,182 is considered pertinent to Applicant’s disclosure, but has not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677